DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims and Election/Restrictions
New claims 63-82 as filed on 4/29/2022 are now pending.
In response to the restriction requirement Applicants canceled all previously presented claims and submitted new claims that are solely drawn to a product with a plurality of bacterial species. Applicant’s election of  Group I, drawn to a product with a plurality of bacterial species,  in the reply filed on 4/29/2022 is acknowledged (response page 8, line 1). The arguments with regard to restriction requirement are moot in view of cancelation of all previously filed claims and submission of new claims. Thus, the restriction requirement was made final. 
New claims 63-82 as filed on 4/29/2022 are under examination in the instant office action. 
Claim Rejections - 35 USC § 112
Indefinite
Claims 63-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 is indefinite with regard to what bacterial species and/or what groups of bacterial species are present in “a plurality of bacterial species consisting of”.  Claim 63 appears to recite: 1) a Markush group with 17 members that are proper Latin names of 17 specific bacterial species plus 2) “at last one additional” generic bacterial species. However, the recitation of the group of 17 species is preceded by the phrase “each” or “consisting each of the bacterial species”. Thus, it is unclear whether phrase “each” refers to mandatory inclusion of all recited 17 species plus one more generic bacteria as an additional species. Or, whether phrase “each” refers to: 1) one alternative member from Markush group of 17 members; and 2) one more generic bacteria as an additional second species. Since a proper "Markush" claim recites a list of alternatively useable members, then the claim-recited Markush group is improper because the 17 members are not alternatives but all (each) are (is) required. Since a generic additional bacterial species is not a proper alternative to the definite and specific bacterial species in the lack of the same structural similarity and common use, then the group of 18 members (17 plus one) is also improper.
The use of semi-coma ( ; ) between Latin names of bacterial species further adds to confession and indefiniteness of the claim since it is unclear where the end of the list is as intended. The use of parenthesis [ ] in the claim further adds to confusion and indefiniteness of the claim since it is unclear whether this is a genus name or some alternative meaning. 
 Markush group normally recites as follows: "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"
The same rejection is applied to claims 64 and 65. 
Claim 64 and 65 recite several times both phrases “and” and “or” between Latin names of bacterial species, thereby, adding to confusion and indefiniteness of the claim since it is unclear where the end of groups as intended; and whether they are alternative several groups of bacterial species or alternative species for some specific species. 
Claim 65 recites (see page 4, line 1) a selection of bacterial species “from each phylum” of bacteria selected from a list of “bacterial species” but not bacterial “phylum”. The meaning of this selection is not clear as claimed and in view of specification. 
Claim 71 is indefinite because it is either unfished or final alternative it unclear.  
Claims 73, 74, 81 and 82 are indefinite because a species of Acidaminococcus genus are not “additional” but one of 17 specific bacteria in claims 63 ad 65 (Acidaminococcus intestine). Thus, claims appear to fail to further limit and/or to lack a proper antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 63-82 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 10,869,903 (Berry et al) in the light of evidenced by US 2015/0374761 (Sadowsky et al).
US 10,869,903 (Berry et al) discloses a pharmaceutical composition comprising a plurality of bacterial species, wherein the bacterial species are at least 2 or at least 17 or greater than 50 bacterial species  (col. 61, lines 5-15) that are recited in tables 1, 1A-1F (col. 4, lines 49-51; and col. 223-282). For example: in the table 1B (col. 278-279) the bacterial species useful in the cited composition are Acidaminococcus intestine, Akkermansia muciniphila, BIifidobacterium adolescentis,  Blautia luti, Clostridium scindens, Collinsella aerofaciens, Coprococcus catus, Dorea longicatena, Eubacterium eligens, Eubacterium rectale, Faecalibacterium prausnitzii, Flavonifractor plautii, Lactobacillus casei, Parabacteroides merdae; as well as Anaerostripes hadrus, Bacteroides eggerthii, etc.  
Thus, the bacterial plurality in the cited composition consists of: 1) at least 2 or more bacterial species as listed in the pending claims 63-65; and plus 2) “at least one additional bacterial species” such as Acidaminococcus intestine as recited in claims 73, 74, 81 and 85 within the meaning of the pending claims. 
The cited composition is dry or “anhydrous” as claimed; and the bacteria are in a form of lyophilized powder (col. 89, line 45) from which water is removed as intended to improve storage stability (col. 56, lines 60-63). The lyophilized or freeze-dried bacterial preparations are substantially free from moisture in view of evidentiary teaching by US 2015/0374761 (see par 0045), thus, with less than 5% moisture as claimed. 
The bacteria in the cited composition are selected or “co-selected” to be useful for treating dysbiosis (col. 2, lines 13-14; col. 34, lines 60-61); and, thus, they exhibit “resistance to pertubational stress” caused by dysbiosis in gastrointestinal environment within the broadest reasonable meaning of the claims. 
Therefore, the disclosure of cited patent US 10,869,903 (Berry et al) is considered anticipates claims 63-65, 73, 74, 81 and 82.
	As applied to claims 66 and 75: the bacteria in the cited composition are lyophilized; and, they are dormant but capable of resuming normal metabolic activity and proliferating in response to suitable growth promoting conditions, thereby, being “in a state of suspended animation” as claimed and in view of specification definition (page 13, par. 044). 
As applied to claims 67-72 and 76-80: the cited composition comprises a pharmaceutical carrier (col. 86, lines 34-35) including cellulose (col. 87, line 8 and line 35) and prebiotic (col. 85, lines 35-36); the cited composition is encapsulated in a capsule (col. 88, lines 25-27) and in an enterically coated capsule (col. 89, line 51), thus, in a double capsule. 
Therefore, the cited US 10,869,903 (Berry et al) is considered to anticipate the claimed invention as a whole. 

Claims 63-69, 71-77, and 79-82 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2017/0296596 (Allen-Vercoe et al) in the light of evidenced by US 2015/0374761 (Sadowsky et al).
The cited document US 2017/0296596 (Allen-Vercoe et al) discloses a pharmaceutical composition comprising a plurality of bacterial species, wherein the bacterial species are at least 2 and more bacterial species (par. 0008, 0011, 0066) that are recited in tables 1-14 (par. 0008). For example: in the table 1 (col. 7) the bacterial species suitable and useful in the cited composition are Acidaminococcus intestini, BIifidobacterium adolescentis,  Clostridium scindens, Collinsella aerofaciens, Dorea longicatena, Eubacterium eligens, Eubacterium rectale, Faecalibacterium prausnitzii, Flavonifractor plautii (same as Clostridium orbiscindens, see table 14), Lactobacillus casei/paracasei, as well as Bacteroides ovatis, Bifidobacerium longum etc.  
Thus, the bacterial plurality in the cited composition consists of: 1) at least 2 or more bacterial species as listed in the pending claims 63-65; and plus 2) “at least one additional bacterial species” such as Acidaminococcus intestini as recited in claims 73, 74, 81 and 85 within the meaning of the pending claims. 
The cited composition is dry or “anhydrous” as claimed; and the bacteria are in a form of freeze-dried or lyophilized powder (par. 0018, last 2 lines; par. 23, last line). The lyophilized or freeze-dried bacterial preparations are substantially free from moisture in view of evidentiary teaching by US 2015/0374761 (see par 0045), thus, with less than 5% moisture as claimed. 
The bacteria in the cited composition are selected or “co-selected” to be useful for treating dysbiosis (par. 0002); and, thus, they exhibit “resistance to pertubational stress” caused by dysbiosis in gastrointestinal environment within the broadest reasonable meaning of the claims. 
Therefore, the disclosure of cited patent US 2017/0296596 (Allen-Vercoe et al) is considered anticipates claims 63-65, 73, 74, 81 and 82.
	As applied to claims 66 and 75: the bacteria in the cited composition are lyophilized; and, they are dormant but capable of resuming normal metabolic activity and proliferating in response to suitable growth promoting conditions, thereby, being “in a state of suspended animation” as claimed and in view of specification definition (instant specification page 13, par. 044). 
As applied to claims 67-69, 71, 72, 76, 77, 79, 80: the cited composition comprises a pharmaceutical carrier (par. 0014) including cellulose (col. 87, line 8 and line 35) and prebiotic (par. 0014); the cited composition is encapsulated in a capsule (par. 0018, last line; par, 0023 88, lines 25-27) same as a double capsule (instant specification par. 0096, page 30). 
Therefore, the cited US 2017/0296596 (Allen-Vercoe et al) is considered to anticipate the claimed invention as a whole. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-82 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,869,903 (Berry et al), US 2017/0296596 (Allen-Vercoe et al) and US 2015/0374761 (Sadowsky et al).
The cited documents US 10,869,903 (Berry et al) and US 2017/0296596 (Allen-Vercoe et al) are relied upon for disclosure of pharmaceutical compositions with a plurality of bacterial species, wherein the bacterial plurality in the cited composition consists of: 1) at least 2 or more bacterial species as listed in the pending claims 63-65; and plus 2) “at least one additional bacterial species” such as Acidaminococcus intestine as recited in claims 73, 74, 81 and 85 within the meaning of the pending claims. 
The cited compositions are dry or “anhydrous” as claimed; and the bacteria are in a form of freeze-dried or lyophilized powder as explained above. The lyophilized or freeze-dried bacterial preparations are substantially free from moisture in view of evidentiary teaching by US 2015/0374761 (see par 0045), thus, with less than 5% moisture as claimed. 
The cited compositions comprise a pharmaceutical carrier, prebiotic and encapsulated in a capsule or double capsule as explained above. 
Although the cited US 2017/0296596 (Allen-Vercoe et al) is silent about cellulose as a carrier, the cited US 10,869,903 (Berry et al) teaches the use of cellulose as carrier (col. 87, line 8 and line 35).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use cellulose as a carrier with a reasonable expectation of success in providing a pharmaceutical composition because cellulose has been known and used as carrier in pharmaceutical compositions. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. considered to anticipate the claimed invention as a whole. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 25, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653